UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 96-30326
                         Summary Calendar


                SANDRA TUCKER AND WILLIAM TUCKER,

                                              Plaintiffs-Appellants,


                              VERSUS


                        DICK FLICK, INC.,

                                                         Defendants.

 DICK FLICK INC., doing business as Banner Chevrolet, a Delaware
Corporation; UNIDENTIFIED PARTY; GENERAL MOTORS CORPORATION,
Incorrectly referred to as Chevrolet Motor Division,
                                            Defendants-Appellees.



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                          (95-CV-623-N)
                         August 29, 1996


Before JONES, DeMOSS and PARKER, Circuit Judges.
PER CURIAM:*

      Sandra and William Tucker appeal from the summary judgment

entered in favor of defendants by the district court.    The Tuckers



  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
argue that the district court erred in finding that they failed to

establish a genuine issue of material fact as to the existence of

a   defect   in    plaintiffs’   vehicle,   an   unreasonably   dangerous

condition, or of an alternative design as required by Louisiana

product liability law and in failing to consider causation.           We

have    reviewed    the   record   and   find    no   reversible   error.

Accordingly, we AFFIRM for essentially the reasons stated by the

district court. See Tucker v. Dick Flick, Inc., No 95-623, Section

N (E.D. La. March 20, 1996.)

       AFFIRMED.